Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350), the undersigned, Darren Holm, Chief Executive Officer of China Holdings, Inc., (the "Company"), does hereby certify, to his knowledge, that: The Annual Report Form 10-KSB for the year ended December 31, 2006 of the Company (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company.
